NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


FEROZ BHOJANI,                          )
                                        )
             Appellant,                 )
                                        )
v.                                      )        Case No. 2D17-4844
                                        )
SOLOMON LAW GROUP, P.A. and             )
A.O.K. LIQUORS & SPIRITS OF TAMPA )
BAY, INC. a/k/a A.O.K. LIQUORS OF       )
TAMPA BAY, INC., a Florida Corporation, )
                                        )
             Appellees.                 )
                                        )

Opinion filed October 31, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emmett Lamar
Battles, Judge.

Steven Wisotsky of The Reyes Law Firm,
Coral Gables, for Appellant.

Stanford R. Solomon and Gabriel D.
Pinilla of The Solomon Law Group, P.A.,
Tampa, for Appellee Solomon Law Group,
P.A.

No appearance for remaining Appellee.



PER CURIAM.

             Affirmed.
NORTHCUTT, VILLANTI, and MORRIS, JJ., Concur.




                                   -2-